COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-037-CV
 
IN RE CURTIS E. LEWIS                                                           RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.[2]  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
MEIER, DAUPHINOT, and GARDNER, JJ. 
 
DELIVERED: 
February 25, 2009




    [1]See
Tex. R. App. P. 47.4.


    [2]We
have been informed by the trial court that relator has not requested that his Amotion of request for
evidence of discovery pursuant to rule 190.3@ be set for hearing and that relator has not
submitted the required notice of hearing. 
See Tarrant Cty. (Tex.) Loc. R. 4.04(2).